                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,
                                                             Hon. Robert J. Jonker
 v.
                                                             Case No. 1:17-cr-00268
 ZIAD HASAN ASSABTANI,

       Defendant.
 ________________________________/
                                       ORDER

      This matter is before the Court on the government’s motion for pretrial

detention. Defendant has been charged in an indictment with international parental

kidnapping, in violation of 18 U.S.C § 1204.

      The government sought defendant Ziad Hasan Assabtani’s detention on the

basis of that he poses a significant risk of flight, 18 U.S.C. § 3142(f)(2)(A). The Court

conducted an evidentiary hearing on September 18, 2019, at which defendant was

represented by counsel.

      Having considered the evidence presented at the hearing, the parties’ oral

submissions, and the information in the Pretrial Services Report, and for the reasons

stated on the record, the Court finds that the government has met its burden of

proving by preponderant evidence, that defendant poses a significant risk of flight.

      The Court finds, as explained on the record, that there is no condition or

combination of conditions that will ensure the appearance of the defendant.
      Accordingly, IT IS ORDERED that defendant is committed to the custody of

the Attorney General pending trial.

      DONE AND ORDERED on September 19, 2019.


                                           /s/ Phillip J. Green
                                          PHILLIP J. GREEN
                                          United States Magistrate Judge




                                      2
